Lawrence, J.
It appearing that the defendant has appealed from the order allowing the plaintiff to serve a supplemental complaint, and has obtained a stay on such appeal, I am of the opinion that the examination of the plaintiff, which is stated in the defendant’s affidavit to be necessary to enable the defendant to prepare his answer, ought to be deferred or stayed until the hearing of such appeal. If, on the hearing of the appeal, the order should be reversed, the defendant will not be obliged to serve another answer, as he has already answered the original complaint. The ex-*125animation will therefore be suspended until the appeal has been heard. If the appeal is withdrawn, the examination will proceed.